Citation Nr: 0916394	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to November 
1945.  He died in December 2007 at age 83.  The appellant 
claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for cause 
of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Veteran died in December 2007 as the result of 
congestive heart failure due to severe cardiomyopathy and 
atherosclerotic coronary artery disease.  Contributory causes 
of death were incessant ventricular tachycardia, 
hyperlipidemia and atrial fibrillation.  

3.  At the time of the Veteran's death, service connection 
was in effect for tinnitus, bilateral hearing loss, and a 
scar of an old shrapnel wound of the left hand.  

4. No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

5. The evidence of record does not show that the Veteran had 
an asbestos-related disease.  

6. The competent medical evidence of record does not show 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in February 2008 and 
December 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claim, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claim.  She was also told that it was 
still her responsibility to support the claim with 
appropriate evidence.  Subsequent to the issuance of the 
December 2008 letter, the appellant's claim was readjudicated 
in a January 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

The Board notes that the RO provided explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition in the 
February 2008 and December 2008 VCAA notice letters.  Indeed, 
the appellant was informed that VA needed medical evidence 
showing that the Veteran died from a service-connected injury 
or disease.  These letters specified that there must be 
medical evidence showing that the Veteran's service-connected 
conditions caused or contributed to his death.  Thus, notice 
with respect to the second element was satisfied by the 
February 2008 and December 2008 VCAA notice letters.  

In regard to the third element, the Board notes that the 
appellant contends that the Veteran's death was caused by his 
claimed exposure to asbestos and combat wounds.  The December 
2008 VCAA notice letter advised her that VA needed medical 
evidence showing a reasonable probability that the condition 
that contributed to the Veteran's death was caused by an 
injury or disease that began during service.  Specifically, 
the evidence needed to show that the condition causing the 
Veteran's death had its onset in service or was permanently 
aggravated by the military service.  The appellant was 
informed that this evidence should include treatment records 
showing when the Veteran was first treated for this condition 
either during or after service.  She was also asked to 
provide answers regarding where, when and how the Veteran was 
exposed to asbestos, the names of other service persons who 
were with the Veteran at the time of exposure, other things 
that may cause cancer that the Veteran was exposed to during 
and after service, and the type of work the Veteran did 
before and after service.  It was further requested that the 
appellant submit medical evidence showing a diagnosis of a 
disease caused by asbestos.  Finally, the appellant was 
advised that she could furnish documents to substitute for 
service records and provided examples of such types of 
documents.  The Board finds that the December 2008 letter 
satisfied the third element of notice required for a DIC 
claim.  

However, the appellant is not shown to have been provided 
with adequate notice with respect to the first element 
delineated above in any VCAA correspondence issued during the 
course of this appeal.  Nonetheless, the absence of notice 
with respect to this element is harmless error in this case.  
In this regard, the Board notes that the RO listed in the 
March 2008 rating decision and the July 2008 statement of the 
case (SOC) the disabilities for which the Veteran had been 
service-connected during his lifetime, indicating that none 
of his service-connected disabilities were established by the 
evidence to have been a principal or contributory cause of 
death.  Thereafter, the appellant filed a VA Form 9 
contending that the Veteran's death was due to asbestos 
exposure and combat wounds.  As noted above, the Veteran had 
been service-connected for scar of an old shrapnel wound of 
the left hand at the time of his death; however he was never 
service-connected for an asbestos-related disease.  Following 
the issuance of the December 2008 VCAA notice letter, which 
informed the appellant of the evidence and information needed 
to establish a DIC claim based on a disease due to asbestos 
exposure that was not yet service-connected, the appellant 
responded by submitting articles from the Internet about 
asbestos and Navy ships and stating that she had no other 
information or evidence to give VA to substantiate her claim.  
Additionally, the appellant's representative submitted a VA 
Form 646 in February 2009 and a written brief in March 2009 
wherein the appellant's contentions pertaining to DIC 
benefits were advanced.  Thus, in light of the written 
statements submitted by the appellant and her representative 
during the course of this appeal in response to RO 
correspondence, the appellant can be reasonably expected to 
have actual knowledge of the conditions for which the Veteran 
was service-connected at the time of his death.  
Significantly, the appellant argued that the Veteran's death 
was due to combat wounds, specifically his service-connected 
shrapnel wound scar.  It is, therefore, reasonable to 
conclude that the appellant had knowledge of the Veteran's 
service-connected disabilities at the time of his death.  
Moreover, the appellant is shown to have knowledge that the 
Veteran's death had to be linked to service because she 
argued that his death was due to his exposure to asbestos and 
combat wounds, both of which are injuries claimed to have 
been incurred in service.  Furthermore, the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of her claim during the course of this appeal 
such that the essential fairness of the adjudication was not 
affected by a lack of notice with respect to the first 
element.  Based on the foregoing reasons and the particular 
facts presented in this case, the Board finds that a remand 
to the RO for further notice with respect to the appellant's 
claim would only serve to delay adjudication of the claim 
unnecessarily.

The Board further notes that the RO provided the appellant 
with a copy of the March 2008 rating decision, the July 2008 
SOC, and the January 2009 SSOC, which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

As for the duty to assist, the result of RO development 
indicates that some of the Veteran's service records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty to 
assist in these cases.  See, e.g., Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005).  The Board concludes that 
the heightened duty to assist has been met.  In the February 
2008 and December 2008 VCAA notice letters, VA asked the 
appellant to provide evidence showing that the condition 
causing the Veteran's death had its onset in, or was 
permanently aggravated by service including treatment records 
showing when he was first treated for this condition during 
or after service.  The December 2008 letter specifically 
asked the appellant to provide details about the Veteran's 
alleged asbestos exposure and to submit medical evidence 
showing a diagnosis of a disease caused by asbestos.  The 
appellant responded by submitting Internet articles about 
asbestos and Navy ships and stating that she had no other 
information or evidence to submit.  No specific argument 
concerning combat wounds was advanced.  After receiving a 
negative response from the NPRC, VA made a formal finding of 
unavailability of service records regarding asbestos exposure 
and informed the appellant in a December 2008 letter that the 
information she had provided was insufficient to enable a 
search for alternate records.  The appellant was asked to 
submit any military service records including records of 
asbestos exposure that she had within 10 days.  The Board 
observes that the appellant did not respond accordingly.  
Although VA has a statutory duty to assist the appellant in 
developing evidence pertinent to a claim, the appellant also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
the Board finds that the claims file contains all available 
evidence pertinent to the claim, including the Veteran's 
service treatment records, separation qualification record, 
and honorable discharge certificate, as well as sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist the appellant in obtaining all outstanding 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes a medical opinion is not needed in this 
case because there is no evidence that the Veteran had a 
disease that was caused by exposure to asbestos, nor is there 
evidence that his service-connected shrapnel wound scar of 
the left hand contributed to his death.  Indeed, the record 
demonstrates that the shrapnel wound scar was evaluated as 
noncompensable during the Veteran's lifetime.  There is no 
evidence that this asymptomatic scar played any role in the 
Veteran's death.  The current evidence of record is 
sufficient without the need to get a medical opinion because 
it shows that the Veteran's scar was asymptomatic without any 
indication that it caused or contributed to the Veteran's 
death and the Veteran was not shown to have an asbestos 
related disease that caused or contributed to death.  The 
only evidence linking the Veteran's death to asbestos 
exposure or combat wounds is the appellant's own lay 
statements.  Such assertions, without any competent evidence 
to support the claim, is insufficient to warrant obtaining a 
medical opinion in view of the evidence which is of record 
and is discussed below.  The appellant was advised in the 
VCAA notice letters to submit evidence showing the Veteran's 
death was caused by a service-connected condition or medical 
evidence of a diagnosis of a disease caused by asbestos.  No 
such evidence has been received by VA.  As there is no 
medical evidence of a disease caused by asbestos or evidence 
otherwise connecting the cause of the Veteran's death to 
anything of service origin, the Board concludes that an 
examination is not necessary to the resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as a 
result of inservice asbestos exposure and combat wounds.  For 
the reasons that follow, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 (2008).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  

In this case, the appellant contends that the Veteran's death 
was due not only to his service-connected disabilities, but 
also to other conditions for which he was entitled to service 
connection.  In order to prevail on the issue of service 
connection for those other conditions, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The State of Nebraska Department of Health and Human Services 
Certificate of Death reports that the Veteran died in 
December 2007, at age 83, and that the immediate cause of 
death was congestive heart failure due to severe 
cardiomyopathy and atherosclerotic coronary artery disease.  
Other significant conditions contributing to death but not 
resulting in the underlying cause of death are listed as 
incessant ventricular tachycardia, hyperlipidemia and atrial 
fibrillation.  No autopsy was performed.  

The appellant contends that the Veteran's death was a result 
of asbestos exposure in service and wounds from combat.  In 
reviewing a claim for service connection for the cause of a 
veteran's death, the Board focuses its analysis on the 
principle cause of death and any contributory diseases.  See 
38 C.F.R. § 3.312.  Here, the Veteran is shown to have had 
multiple diseases during his lifetime, none of which were 
linked to service.  There is no discussion of asbestosis or 
any diseases related to asbestos or active residuals of 
combat wounds in the medical evidence of record.  Although 
medical treatment records dated in October 2007 and November 
2007 from Fillmore County Medical Center reflect diagnoses of 
conditions including chronic obstructive pulmonary disease, 
acute bronchitis, a right femoral neck fracture, status post 
right total knee arthroplasty and left total knee 
arthroplasty, gastroesophageal reflux disease and gout, none 
of these conditions are shown to have caused or contributed 
to the Veteran's death.  As noted above, congestive heart 
failure, cardiomyopathy, atherosclerotic coronary artery 
disease, incessant ventricular tachycardia, hyperlipidemia 
and atrial fibrillation are the only conditions listed on the 
Veteran's death certificate.  In this case, this is the most 
competent evidence concerning the cause of the Veteran's 
death.  As such, the Board must determine whether a disease 
or injury of service origin, including the appellant's 
assertions of asbestos exposure or combat wounds caused or 
contributed to his death. 

As a preliminary matter, the Board notes that there is no 
evidence to establish that the Veteran was in fact exposed to 
asbestos in service.  During the course of the development of 
the present claim, the appellant was asked to provide 
evidence of the Veteran's alleged exposure to asbestos.  The 
only evidence submitted was an online article from 
Mesothelioma Web about asbestos on Navy ships and an online 
article from the 488th Port Battalion website about the US 
Army Transport Santa Rosa.  The appellant, however, has not 
submitted any evidence identifying the name of the ship on 
which the Veteran served, e.g., the Santa Rosa, or otherwise 
showing that he served on a ship that exposed him to 
asbestos.  The RO submitted a request in December 2008 to the 
NPRC for records of the Veteran's asbestos exposure and jobs 
held by the Veteran.  The NPRC responded by indicating that 
the record was fire related and that the requested 
information could not be reconstructed.  Thereafter, the RO 
made a formal finding of unavailability of service records.  
The Board further notes that there is no evidence of record 
to show that the Veteran was ever diagnosed with or treated 
for a disease associated with asbestos, which would be 
suggestive of inservice asbestos exposure.  

Notwithstanding the absence of evidence of exposure to 
asbestos in service, even assuming for the moment, without 
conceding, that the Veteran was exposed to asbestos in 
service, there is no competent evidence linking the Veteran's 
death to such claimed exposure.  As noted above, the 
principal and contributory causes of death were congestive 
heart failure, cardiomyopathy, atherosclerotic coronary 
artery disease, incessant ventricular tachycardia, 
hyperlipidemia and atrial fibrillation.  There is no mention 
of any asbestos related disease or injury which may have 
contributed to this process.  A thorough review of the claims 
file reveals no competent medical evidence that any of these 
conditions are etiologically related to claimed asbestos 
exposure, nor is there any indication of an etiological link 
between these conditions and the Veteran's shrapnel wound 
scar or other disease or injury of service origin.  Medical 
records from Fillmore County Medical Center, which reflect 
diagnoses of ischemic cardiomyopathy, chronic heart failure 
and coronary artery disease, mention nothing at all about 
asbestos related pathology or a shrapnel wound scar, or 
otherwise link these diseases to service.  As the competent 
evidence of record does not reflect any connection between 
the conditions which caused the Veteran's death and service 
and there is no competent evidence that he had an asbestos 
related disease or injury, the Board concludes that his death 
was not a result of any claimed exposure to asbestos in 
service.  

In addition to asbestos exposure, the appellant has also 
argued that the Veteran's death was due to his wounds from 
combat.  During his lifetime, the Veteran claimed service 
connection for a shrapnel wound to the left hand and a 
shrapnel wound to the back.  At a September 2005 VA 
examination, the Veteran was found to have faint evidence of 
a scar to the dorsum of the left hand that was at least as 
likely as not due to his left hand shrapnel wound.  There 
was, however, insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic condition involving a 
shrapnel wound to the back or residuals thereof.  
Subsequently, the Veteran was awarded service connection for 
a scar from an old shrapnel wound of the left hand, evaluated 
as noncompensable as of April 7, 2005.  There is no competent 
evidence that the Veteran had residuals of a shrapnel wound 
to the back which caused or contributed to his death.  

There is no evidence that either of the aforementioned 
shrapnel wound scars caused or contributed to the Veteran's 
death.  The Board observes that the left hand shrapnel wound 
scar was assigned a noncompensable disability rating and that 
there is no record of treatment or complications relating to 
this scar at any point in time.  It is also noted that there 
is no competent evidence linking a shrapnel wound to the back 
to the conditions listed on the Veteran's death certificate.  
Not only is there no record of treatment or complications 
relating to this shrapnel wound, but there were no residuals, 
e.g., an identifiable scar or X-ray evidence of retained 
shell fragments, found on examination.  For these reasons, 
the Board concludes that the Veteran's death was not the 
result of any asymptomatic combat wound scars incurred in 
service.  

Furthermore, the Board notes that none of the Veteran's 
principal or contributory causes of death were shown to have 
had their onset in service.  Service treatment records are 
negative for any complaints, treatment or a diagnosis 
relating to congestive heart failure, cardiomyopathy, 
atherosclerotic coronary artery disease, incessant 
ventricular tachycardia, hyperlipidemia or atrial 
fibrillation.  A November 1945 examination found the 
Veteran's cardiovascular system to be normal upon discharge 
from service.  Similarly, there is no evidence that any of 
these conditions manifested within the first post-service 
year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (Service connection may be granted for a 
chronic disease, including a cardiovascular-renal disease, 
when it is manifested to a compensable degree within one year 
of separation from service.).  In fact, there is no evidence 
of treatment or a diagnosis of any of these conditions for 
many decades following separation.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a Veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms or 
findings for many years between the period of active duty and 
the first complaints or symptoms of any conditions relating 
to the Veteran's cause of death is itself evidence which 
weighs against the claim and tends to show that these 
conditions did not have their onset in service or for many 
decades thereafter.

The Board is mindful of the appellant's assertions that the 
Veteran's combat wounds and asbestos exposure contributed to 
his death.  However, the record shows that the Veteran had 
only one service-connected combat wound, which was an 
asymptomatic scar.  As discussed above, the competent medical 
evidence of record weighs against a finding that the 
conditions that caused the Veteran's death were related to an 
asbestos-related disease or a combat wound or any other event 
of service origin.  The appellant's lay assertions that the 
Veteran's death was causally or etiologically related to 
service are not supported by any competent medical evidence.  
Indeed, the medical evidence which is of record provides no 
basis to link the Veteran's death to service.  The appellant 
can attest to factual matters of which she has first-hand 
knowledge; for example, she is competent to report what she 
experienced or observed.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, she is not a medical 
professional, and therefore her beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board finds that the preponderance of the evidence is 
against the appellant's claim that a disease or injury of 
service origin caused or contributed to the Veteran's death.  

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


